MORRIS, Judge.
The sole issue presented by this appeal is whether Anna L. Litaker, predecessor in title to defendants, took a fee simple interest or whether she held the property as trustee for the plaintiffs when she, as life tenant, purchased the property at a foreclosure sale. We hold that she held the property as trustee for plaintiffs, and at her death, the title to the property passed to plaintiffs by operation of law. Thus, the purported devise of the property to defendants is invalid.
“If a life tenant purchases the property at a sale to satisfy an encumbrance, he cannot hold such property to his exclusive benefit, but will be deemed to have made the purchase for the benefit of himself and the remainderman or reversioner. If the life tenant pays more than his proportionate share, he simply becomes a creditor of the estate for that amount. Creech v. Wilder, 212 N.C. 162, 193 S.E. 281. Dower is a life estate. If the doweress, life tenant, purchases at a sale to satisfy an encumbrance, she cannot hold the property to her exclusive benefit, but will be deemed to have purchased for the benefit of herself and the remain-dermen. Farabow v. Perry, 223 N.C. 21, 25 S.E. 2d 173.” Morehead v. Harris, 262 N.C. 330, at 336, 137 S.E. 2d 174 (1964).
When this case was before this Court on the dismissal pursuant to Rule 12(b) (6), Thompson v. Watkins, 15 N.C. App. 208, 189 S.E. 2d 615 (1972), we reaffirmed this principle, and *720we see no reason to abandon it now. The judgment of the trial court is
Affirmed.
Chief Judge Brock and Judge Carson concur.